DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 21-35 have been considered but are moot pursuant the new claim amendments.
 Claim 21 was amended to recite that the dispenser includes a first outlet positioned at a first radial position over the polishing pad and a second outlet positioned at a different second radial position over the polishing pad, the first outlet coupled to the first slurry component supply and the second outlet coupled to the second slurry component slurry such that the first outlet is configured to distribute the first slurry component to one or more first zones on the polishing pad and the second outlet is configured to distribute the second slurry component to one or more different second zones on the polishing pad.
Likewise, claim 29 was amended to recite that the CMP apparatus comprises a dispenser that includes a plurality of outlets at different radial positions over the polishing pad with each outlet coupled to a different slurry component supply of the plurality of slurry component suppliers such that the plurality of outlets are configured to distribute the plurality of different slurry components to a plurality of different zones on the polishing pad.
The previous obvious double patenting rejections remain.

	


Double Patenting
Claims 21-27 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/143276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed subject matter is commensurate with the scope of the reference application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 21: See claims 13 and 15 which claims a polishing platform (platen), a substrate holder (carrier head), multiple slurry components (a first slurry component, second slurry component), and distribution system(dispenser) distributing to a plurality of zones on the polishing pad. Claim 1 of the copending application recites a component with surface modification function (interpreted as an abrasive) while claim 5 of the co-pending application recites oxidation slurry component, see also claim 7 of the copending application. The surface modification slurry component is interpreted as an abrasive see claims 1, 11, 13, and 15 of the reference application. Claim 1 of the copending application recites that the different slurry components are provided to respective zones on the polishing pad.

Regarding claim 22:	The surface modification slurry component is interpreted as an abrasive see claims 1, 11, 13, and 15 of the reference application.


Regarding claim 24:	See claim 1 which claims a corrosion inhibitor function. See claim 9. 13, 15., and 16 of the reference application.

Regarding claim 25:	See rinsing liquid is claimed in claim 12 of the reference application.

Regarding claims 26, 27, 31, and 32: See the rinsing liquid according to claim 12 of the reference application is dispensed to a zone between the two or more zones which is a different third zone on the pad.

Regarding claim 29:	See claims 13 and 15 which claims a polishing platform (platen), a substrate holder (carrier head), multiple slurry components (a first slurry component, second slurry component), and distribution system(dispenser) distributing to a plurality of zones on the polishing pad. The surface modification slurry component is interpreted as an abrasive see claims 1, 11, 13, and 15 of the reference application. Claim 1 of the copending application recites that the different slurry components are provided to respective zones on the polishing pad. Claim 5 of the co-pending application recites oxidation slurry component, see also claim 7 of the copending application. Claim 1 recites the corrosion inhibition slurry.

Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/143276 (reference application). in view of Chen et al (US 2006/0191871).

However, the pattern of distribution is an adjustable parameter wherein the valves of the Chen et al are adjusted as desired to ensure that the fluid supplied is as a required per the requirements to obtain an optimal product result see [0019] of Chen et al. Thus, the teachings of Chen et al would render the claimed pattern of distribution of slurry components as obvious considering the structure and teachings of Chen et al that ensure the composition will be as desired in the optimal locations of pad and/or substrate zones. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the reference application to use the teachings of Chen et al to provide the slurry compositions in the manner that is optimal to produce the desired product.

Claims 28, 33, and 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/143276 (reference application) in view of Garbett et al (US 6,348,124).
Regarding claims 28, 33, and 35-39:	The claims of the reference application do not specifically recite a controller.
The prior art of Garbett et al teaches delivery of polishing agents in a wafer processing system where a computer 78 is used to control the rate of the various polishing agent constituents see the abstract and col. 4 lines  64, col. 5 line 2, and col. 6 lines 63-col. 7 line 2. The motivation to modify the claims of the reference application to provide a controller is that controller allows the rate, time, pattern of slurry component distribution to occur as desired in an automated, reproducible manner. Thus, it would have been obvious for one of ordinary skill in the art at the 

Claims 21-27 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-13, 15, 17, 18 of copending Application No. 14/341762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed subject matter is commensurate with the scope of the reference application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 21,  22, 24, 29, 30: The reference application claims a non-uniform substrate polishing apparatus with a  polishing pad having two more zones, each zone is adapted to apply a different slurry chemistry to a different area of the substrate. See claim 1 of the reference application. Claim 4 of the reference application claims a distributor (dispenser) to dispense at least two of the different slurry chemistries to the two or more zones. Claim 7 of the reference application claims that the first zone has a material preservation function (interpreted as corrosion inhibition). Claim 9 of the reference application claims a relatively aggressive material removal function (interpreted an abrasive or etchant). The slow material removal chemistry is interpreted as an oxidizer. Claim 13 of the reference application claims a substrate holder (carrier head), and claim 3 of the reference application claims a polishing platform (platen).
Regarding claim 23: See claims 4 and 5 which claims outlets (distributor heads) for each slurry component.


Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/14326 (reference application) in view of Chen et al (US 2006/0191871).
The claims of the reference application do not specifically recite the zones are arranged in an alternating pattern of the polishing surface (of the pad).
However, the pattern of distribution is an adjustable parameter wherein the valves of the Chen et al are adjusted as desired to ensure that the fluid supplied is as a required per the requirements to obtain an optimal product result see [0019] of Chen et al. Thus, the teachings of Chen et al would render the claimed pattern of distribution of slurry components as obvious considering the structure and teachings of Chen et al that ensure the composition will be as desired in the optimal locations of pad and/or substrate zones. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the reference application to use the teachings of Chen et al to provide the slurry compositions in the manner that is optimal to produce the desired product.

Claims 28, 33, and 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 16, and 18 of copending Application No. 14/14326 (reference application) in view of Garbett et al (US 6,348,124).
Regarding claims 28, 33, and 35-39:	See claims 13 and 15 which claims a polishing platform (platen), a substrate holder (carrier head), multiple slurry components (a first slurry 
The claims of the reference application recites a controller in claim 13, but fails to articulate the instruction steps of the controller to operate the polishing system .
The prior art of Garbett et al teaches delivery of polishing agents in a wafer processing system where a computer 78 is used to control the rate of the various polishing agent constituents see the abstract and col. 4 lines  64, col. 5 line 2, and col. 6 lines 63-col. 7 line 2. The motivation to modify the claims of the reference application to provide a controller is that controller allows the rate, time, pattern of slurry component distribution to occur as desired in an automated, reproducible manner. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the apparatus of the reference application with the controller of the prior of Garbett et al.
et al fails to teach the specific composition of the slurry components as recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benner (US 2005/0186891) which teaches a dispensing arrangement 14 which teaches a plurality of slurry component sources 25-1-25-I which are combined at valve 24 and  .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716